DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Klarke et al (US 9,286,854)
With regard to claim 1 , Klarke et al (US 9,286,854) disclose
 a pluggable module (internet access card 102, figure 2) for converting a first connector type (card leads 208) to a second connector type (HDMI, USB, see par. 48), the pluggable module comprising: a housing (card housing 206, figure 2) dimensioned to correspond to a computing module plug-in slot (card bay 200, figure 2) of a display device (television 100); a first connector of the first connector type disposed on the housing and configured to engage with a corresponding connector disposed in the computing module plug-in slot, wherein the first connector has a first set of pins according to the first connector type (par. 17 and 18); a second connector of the second connector type disposed on the housing such that when the pluggable module is inserted into the computing module plug-in slot of the display device, the second connector is accessible and configured to enable a user to plug a cable that corresponds to the second connector type into the second connector to facilitate a direct connection between the pluggable module and a connected computing device (510, figure 5) via the cable (502, figure 5), wherein the second connector has a second set of pins according to the second connector type (HDMI or (micro) USB, par. 48); and circuitry configured to map the first set of pins to the second set of pins (see figure 3).

Claim(s) 1, 5-8, 10 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Engl (US 2017/0294748)
With regard to claims 1 , 10,  Engl discloses a pluggable (convertible) module for converting a first connector type to a second connector type, the pluggable module comprising:
a housing (1) dimensioned to correspond to a computing module plug-in slot of a display device ( the plug-in slot of  a display device is not portion of the claimed pluggable module);
a first connector (2.1) of the first connector type disposed on the housing and configured to engage with a corresponding connector disposed in the computing module plug-in slot, wherein the first connector has a first set of pins according to the first connector type;
a second connector (2..8) of the second connector type disposed on the housing such that when the pluggable module is inserted into the computing module plug-in slot of the display device, the second connector is accessible and configured to enable a user to plug a cable that corresponds to the second connector type into the second connector to facilitate a direct connection between the pluggable module and a connected computing device via the cable, wherein the second connector has a second set of pins according to the second connector type; and circuitry (2)configured to map the first set of pins to the second set of pins.
With regard to claim 4 , Engl discloses the pluggable module does not provide computer functionality to the display device when inserted into the computing module plug-in slot of the display device.
With regard to claim 5 , Engl discloses the circuitry (2)maps at least one first pin from the first connector to at least one second pin of the second connector.
With regard to claim 6 , Engl discloses the circuity (2) is configured to transfer power between the at least one first pin and the at least on second pin such that the circuitry provides power a connected computing device connected to the pluggable module via the second connector.
With regard to claim 7 , Engl discloses the circuity (2) is configured to transfer one or more pieces of data between the first connector and the second connector, the one or more pieces of data including one or more pieces of data selected from the group consisting of: video data; audio data; network data; and USB data.
With regard to claim 8 ,16,  Engl discloses that the second connector (2.8) is selected from the group consisting of: a USB-C connector; and a thunderbolt connector.
With regard to claim 11 , Engl discloses that the pluggable converter module is configured to pass the video, sound, power, and USB signals from the connected computing device to the interactive touch display device via the first connector, the pluggable converter module, and the second connector.
With regard to claim 12, Engl discloses that the circuitry defines a high-speed data path between the first set of pins and the second set of pins


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engl
In view of Chang (US 2019/0295509) or Ilhan et al (US 2020/0050414- PCT US2016/062607)
With regard to claim 2, Chang discloses (Fig. 1a, 1b) that  the computing module plug-in slot is a standard format computing module plug-in slot (Fig. 1b) selected from the group consisting of:
(1) Open Pluggable Specification (OPS);
(2) Smart Display Module (SDM);
(3) Open Pluggable Specification Plus (OPS+); and
(4) Open Pluggable Specification — China (OPS-C).
With regard to claim 3, Chang discloses (Fig. 1a, 1b) that  the housing has a standard slot table computing module geometry that corresponds to a slottable computing module geometry selected from the group consisting of: (1) Open Pluggable Specification (OPS); (2) Smart Display Module (SDM);
 (3) Open Pluggable Specification Plus (OPS+); and (4) Open Pluggable Specification — China (OPS-C).
The first and the second connection port 15, 27 can be of any currently commonly used specification, such as connection ports that satisfy the Open Pluggable Specification (OPS), or can be of any possible specification to be developed in the future, so long as the two connection ports 15, 27 can achieve the function of transmitting the above-mentioned signals between them
With regard to claim 2, Ilhan et al  discloses (Fig. 3, 4) that  the computing module plug-in slot is a standard format computing module plug-in slot (302) selected from the group consisting of:
(1) Open Pluggable Specification (OPS);
(2) Smart Display Module (SDM);
(3) Open Pluggable Specification Plus (OPS+); and
(4) Open Pluggable Specification — China (OPS-C).
With regard to claim 3, Ilhan et al discloses (Fig. 3,4) that  the housing has a standard slot table computing module geometry that corresponds to a slottable computing module geometry selected from the group consisting of: (1) Open Pluggable Specification (OPS); (2) Smart Display Module (SDM);
 (3) Open Pluggable Specification Plus (OPS+); and (4) Open Pluggable Specification — China (OPS-C).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the connection using computing slot-in, as taught by Chang orI lhan et al , to   satisfy standard plugable specification
With regard to claim 9, Ilhan et al discloses (Fig. 3,4) that  the first connector is selected from the group consisting of: an OPS 80-PIN connector; 19
a PCI-e connector.
With regard to claim 9, Ilhan et al discloses (Fig. 6) that  the high-speed data path comprises a universal serial bus (606).With regard to claim 14, Chang discloses (Fig. 3) that  : the pluggable convertor module comprises a controller (Fig. 13) configured to detect a power requirement for the connected computing device; and the pluggable converter module is configured to pass power from the interactive display device to the connected computing device based on the power requirement.


With regard to claim 15, Chang discloses (Fig. 3) that  an integrated circuit configured to detect a power down of the interactive touch display device and, in response to detecting the power down, initiating a power down of the connected computing device according to a safe power down protocol.
0023] The detection unit 13 can be, but not limited to, a micro control unit (MCU). The detection unit 13 detects a voltage state at a specific pin on the display module 2 to generate a control signal accordingly, which is transmitted to the switch unit 12. According to the control signal transmitted thereto, the switch unit 13 selects to close the common contact 121 and the first contact 122 or to close the common contact 121 and the second contact 123.
. Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engl
In view of Ilhan et al (US 2020/0050414- PCT US2016/062607)
Engl-Ilhan et al disclose structure which is assembled using the claims 17-20 steps.
With regard to claim 17 ,  Ilhan et al disclose  an interactive display device to a connected computing device via a cable corresponding to a connector type that the interactive display device does not comprise, the method comprising: providing an interactive display device defining a computing module plug-in slot dimensioned to receive a computing module plug-in of a first type and comprising a computing module plug-in slot connector disposed in the computing module plug-in slot; proving a pluggable module having a geometry that corresponds to the computing module plug-in of the first type and comprising:
a first pluggable module connector that corresponds to the computing module plug-in slot connector and is disposed on a first side of the pluggable module;
a second pluggable module connector of the connector type disposed on a second side of the pluggable module, the second side of the pluggable module opposing the first side of the pluggable module; and
Engl -Ilhan discloses circuitry  (Engl ; r, n.2) that maps the first pluggable module connector to the second pluggable module connector such that the circuity is configured to
transmit (Ilhan et al, Fig. 6; r.n. 606) video data, audio data, network data, power, and USB data between the first pluggable module connector and the second pluggable module connector; slotting the pluggable module into the computing module plug-in slot such that the first side of the pluggable module enters the computing module plug-in slot first and the computing module plug-in slot connector engages with the first pluggable module connector; providing the cable corresponding to the connector type; and directly connecting the connecting computing device to the interactive display device by directly connecting the connected computing device to the second pluggable module connector using the cable such that the video data, audio data, network data, power, and USB data pass from the connecting computing device to the interactive display device by via the pluggable module and the cable.

With regard to claim 18 ,  Ilhan et al-Engl  disclose  that (Engl): the cable comprises a USB-C cable; the second pluggable module connector comprises a USB-C connector; the computing module plug-in of the first type comprises (Ilhan et al ) Open Pluggable Specification; the computing module plug-in slot connector comprises an OPS 80-PIN connector; and the first pluggable module connector comprises a corresponding OPS 80-PIN connector.
With regard to claim 19 ,  Ilhan et al-Engl  disclose  that (Engl): the circuitry maps at least one first pin from the first pluggable module connector to at least one second pin of the second pluggable module connector.
With regard to claim 20 ,  Ilhan et al-Engl  disclose  that (Engl): the circuity is configured to transfer at least one of the video data, the audio data, the network data, the power, and the USB data between the at least one first pin and the at least on second pin such that the circuitry provides a direct connection between the connected computing device and the interactive display device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						10/19/22